Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed on July 25, 2019.
Claims 1-9 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2019 was filed with the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Ryu et al. (US 2012/0207215) hereafter Ryu, in view of Coward et al. (US Publication 2017/0078687) hereafter Coward.
As per claim 1, Ryu discloses a video data transmission apparatus that transmits video data including a plurality of frame images in units of segment data of a predetermined segment time, comprising: a generation unit configured to generate the plurality of frame images of a predetermined frame period (paragraphs 0010-11, 0037); a reception unit configured to receive specification information that specifies the segment time from an external apparatus (paragraphs 0032, 0041, 0084); a determination unit configured to determine the segment time based on the predetermined frame period and the specification information (paragraphs, 0041, 0072-77, 0084: specify threshold limit); and a transmission unit configured to transmit information for acquiring the segment data, the information indicating the segment time determined by the determination unit, to the external device (paragraphs 0079, 0084, 0087-88: frame sequence synchronization). Although, Ryu discloses fixed length and unique ID is added in the header portion of each packet, but he fail to fully disclose receive specification information that specifies a length of the segment time from an external apparatus and determine the length of the segment time based on the predetermined frame period.
However, in the same field of endeavor, Coward elaborately discloses the claimed limitation of receive specification information that specifies a length of the segment time from an 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Coward’s teaching with Ryu. One would be motivated to have information to include the specified time for reproducing with proper format and transmission of the request for enhanced communication. 
As per claim 2, Ryu discloses the video data transmission apparatus, wherein the determination unit determines the length of the segment time to be equal to an integer multiple of the predetermined frame period (paragraphs 0066, 0089).  
As per claim 3, Ryu discloses the video data transmission apparatus wherein the determination unit determines the length of the segment time to be a time that is an integer multiple of the predetermined frame period and is closest to the length of time specified by the specification information (paragraphs 0084, 0089).  
As per claim 4, Ryu discloses the video data transmission apparatus wherein the determination unit determines the length of the segment time to be a time that is minimum among integer multiples of the predetermined frame period and that are equal to or more - 34 -10189186US01 than the length of time specified by the specification information (paragraph 0041, 0084, 0089).  
As per claim 5, Ryu discloses the video data transmission apparatus wherein the determination unit determines the length of the segment time to be a time that is maximum among integer multiples of the predetermined frame period and that are equal to or less than the length of time specified by the specification information (paragraph 0041, 0084, 0089).  
As per claim 6, Ryu discloses the video data transmission apparatus wherein the transmission unit uses a Media Presentation Description (MPD) file as information for acquiring the segment data (paragraphs 0050, 0055).  
As per claim 7, Ryu discloses the video data transmission apparatus wherein the MPD file includes a uniform resource identifier (URI) for acquiring the segment data (paragraphs 0032-33).  
Claim 8 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Claim 9 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARZANA B HUQ/Primary Examiner, Art Unit 2455